DETAILED ACTION
Claims 1-8 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the limitation “consists of” in “the first electrode consists of a material containing lithium and nickel” is not clear whether it is intended to (1) be a close-ended limitation or (2) open-ended limitation, permitting additional materials other than said “material containing lithium and nickel.”
For purposes of examination, said limitation is interpreted as provide infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (WO 2016/114321, published July 21, 2016) in view of Bridel et al (EP 3133690, published February 22, 2017).
Regarding independent claim 1, Nakajima teaches a secondary battery (e.g. item 100) capable of achieving both high output input and high capacity while having a long life (e.g. lines 10, 34-36, and 103-105), reading on “secondary battery,” said battery comprising:
(1)	a first electrode (e.g. item 10), reading on “a first electrode;”
(2)	a second electrode (e.g. item 20), reading on “a second electrode;”
(3)	an hole transmission member (e.g. item 40) is a solid or gel body adhered to at least one of the first or second electrode or alternatively bonded thereto via an electrolyte,
said hole transmission member containing ceramic material, for example, said hole transmission member has a porous film layer containing an inorganic oxide filler, preferably including alumina (α-Al2O3) as a main component, and holes move on the surface of alumina; further, said porous membrane layer may additionally contain ZrO2-P2O5, alternatively, titanium oxide or silica may be used as said hole transmission member, or titanium oxide or silica mixed with Li1+X+YAlX(Ti, Ge)2-XSiYP3-YO12 (e.g. ll. 103-105 and 418-430),
reading on “a separator containing a ceramic material;” and,
(4)	an ion transmission member (e.g. item 30), said ion transmission member is a liquid, a gel body, or a solid, wherein a liquid electrolyte solution is preferably used (e.g. ll. 399-417), reading on “an electrolyte,”
wherein said second electrode contains a negative electrode active material and a negative electrode binder, wherein said negative electrode active material is  graphene and silicon, further may contain natural and/or artificial graphite, and wherein said 
reading on “the second electrode contains:” “a silicon-containing substance … ;” “a multilayer graphene,” MPEP § 214.05(I); “a graphite material;” and, “a binding agent.”

Nakajima does not expressly teach said silicon having a “particle diameter of from 30 to 200 nm.”
However, Bridel teaches nano-scale silicon-based powders having e.g. an average size of 20-200 nm as electrochemically active material advantageously have not tendency to fracture upon cycling and advantageously have a BET ranging from 10-80 m2/g (¶¶ 0008-09 and 35-36).
As a result, it would have been obvious to incorporate said silicon active material of Nakajima with the nano-scale silicon based powder of Bridel, with e.g. an average size of 20-200 nm, since Bridel teaches said nano-scale silicon based powder advantageously have not tendency to fracture upon cycling and/or advantageously have a BET ranging from 10-80 m2/g, reading on “particle diameter of from 30 to 200 nm,” e.g. MPEP § 2144.05(I).
In the alternative, Bridel teaches a silicon-carbon composite particulate material formed of micronic graphite particles coated by silicon nanoparticles, reduced graphene platelets, and amorphous carbon, simultaneously used with a carboxymethyl cellulose binder, wherein said silicon nanoparticles with an average size of 20-200 nm, and said graphene having superimposed layers of not greater than 120 layers. Further, Bridel teaches said silicon-carbon composite particulate material simultaneously used with said 
As a result, it would have been obvious to substitute the negative electrode active material of Nakajima with the negative electrode active material of Bridel, which is formed of said micronic graphite particles coated by said silicon nanoparticles, said reduced graphene platelets, said amorphous carbon, and said carboxymethyl cellulose binder, since Bridel teaches its negative electrode active material results in better electrode unity, capacity retention, improved initial coulombic efficiency, retention capacity and/or lifetime of batteries, reading on “the second electrode contains” “a silicon-containing substance having a particle diameter of from 30 to 200 nm,” e.g. MPEP § 2144.04(I); “a multilayer graphene;” “a graphite material;” and “a binding agent.”
Regarding claim 2, Nakajima as modified teaches the battery of claim 1, wherein in the alternative rejection of claim 1, Bridel teaches said silicon-carbon composite particulate material contains said silicon in an amount of equal or greater to 13% by weight, in particular from 8 to 30% by weight related to its total weight; said graphite in an amount of greater than 50% by weight, preferably greater than 60% by weight; said graphene in an amount of lower than 20% by weight, preferably from 1% to 15% by weight; and, said amorphous carbon in an amount of until 5% and preferably at least 10% by weight (e.g. ¶¶ 0058-59), reading on “a weight ratio between the graphite material and 
20 ≥ weight of graphite material / weight of multilayer graphene ≥ 3; and
30 ≥ weight of silicon-containing substance / weight of multilayer graphene ≥ 4,” 

e.g. MPEP § 2144.05(I).
Regarding claim 8, Nakajima as modified teaches the battery of claim 1, wherein said first electrode may consist of a composite oxide active material represented as e.g. LiXNiYMZOα, wherein, 0 < X <3, Y + Z = 1, 1 <α <4; and, M is an element functioning as a p-type semiconductor, M being at least one selected from the group consisting of antimony, lead, phosphorus, boron, aluminum and gallium, such as lithium nickelate doped with antimony (e.g. ll. 257-276), reading on “the first electrode consists of a material containing lithium and nickel.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (WO 2016/114321, published July 21, 2016) in view of Bridel et al (EP 3133690), as provided supra, and further in view of Hamamoto et al (JP 2000/0195545).
Regarding claim 3,   Najima as modified teaches the battery of claim 1, including said ion transmission member, wherein said ion transmission member is a liquid, a gel body, or a solid, wherein ion transmission member is preferably said liquid electrolyte solution, as provided supra, but does not expressly teach the limitation “the electrolyte contains propynyl methanesulfonate.”
However, Hamamoto teaches a novel lithium secondary battery electrolyte solution capable of providing a lithium secondary battery excellent in battery characteristics such as battery cycle characteristics, electric capacity, and storage characteristics, and an electrolytic 
As a result, it would have been obvious to incorporate the 2-propynyl methanesulfonate of Hamamoto in the liquid electrolyte solution of the ion transmission member of Najima as modified, since Hamamoto teaches the inclusion of said 2-propynyl methanesulfonate would improve characteristics of the battery thereof, such as battery cycle characteristics, electric capacity, and/or storage characteristics, reading on said limitation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (WO 2016/114321, published July 21, 2016) in view of Bridel et al (EP 3133690), as provided supra, and further in view of Kiyono et al (JP 2012/043646).
Regarding claim 4,   Najima as modified teaches the battery of claim 1, including said ion transmission member, wherein said ion transmission member is a liquid, a gel body, or a solid, as provided supra, reading on “the electrolyte is a solid electrolyte,” but does not expressly teach it “contains elemental phosphorus and elemental sulfur.”
However, Kiyono teaches a sulfide-based solid electrolyte having high lithium ion conductivity and excellent moisture resistance, said solid electrolyte composed of lithium (Li) element, phosphorus (P) element, and sulfur (S) element, with a composition of e.g. Li4P2S6 or Li7P3S11 on the surface (¶¶ 0001, 03, and 06-07).
As a result, it would have been obvious to substitute the sulfide-based solid electrolyte of Kiyono, which is composed of lithium (Li) element, phosphorus (P) element, and sulfur (S) element, for the ion transmission member of Najima as modified, since Kiyono teaches its sulfide-based solid electrolyte has high lithium ion conductivity and/or excellent moisture solid electrolyte and contains elemental phosphorus and elemental sulfur.”

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (WO 2016/114321, published July 21, 2016) in view of Bridel et al (EP 3133690), as provided supra, and further in view of Yada et al (US 2013/0071756).
Regarding claim 5, Najima as modified teaches the battery of claim 1, including said ion transmission member, wherein said ion transmission member is a liquid, a gel body, or a solid, as provided supra, said ion transmission member applied as a discontinuous layer within pores of said hole transmission member (e.g. ¶¶ 0044 plus e.g. Figure 1), reading on “the electrolyte has a layer,” but does not expressly teach it having “a perovskite structure.”
However, Yada teaches a solid electrolyte material with a perovskite structure having excellent lithium ion conductivity (e.g. ¶¶ 0001, 19, 28, and 46).
As a result, it would have been obvious to substitute the solid electrolyte material with a perovskite structure of Yada for the ion transmission member of Najima as modified, since Yada teaches said solid electrolyte material with said perovskite structure provides excellent lithium-ion conductivity.
Regarding claim 7, Najima as modified teaches the battery of claim 5, wherein said battery includes said second electrode with silicon active material, which is adjacent to said perovskite solid electrolyte, as provided supra, so the expansion of silicon during charging would exhibit a direct external force to said perovskite solid electrolyte, reading on “further comprising a mechanism in which an electricity storage mechanism is 
Further, the method of operating the battery does not patentably distinguish the instant invention, e.g. MPEP §§ 2114-15.
Art of Record
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723